DETAILED ACTION

Summary
Applicant’s election of claims 1-28, without traverse in the response filed April 2, 2021 has been acknowledged. 
Claims 1-28 and 45-58 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 13-18, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/284,967 in view of Birmingham et al. (U.S. Pub. No. 2015/0229013 A1). Although the claims at issue are not identical, they are not patentbly distinct from each other because the limitations recited in claims 1, 8, 9, 13-18, and 28 are recited in the claims of the copending application all but the at least partial physical contact with the first and second electrodes and forming an at least partially planar device. However, Birmingham et al. teaches a conventional structure includes at least partial physical contact with the first and second electrodes and forming an at least partially planar device (see Fig. 3) and it would have been an obvious design choice. 
This is a provisional nonstatutory double patenting rejection.
Claims 1, 8, 9, 13-18, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/284,987 in Birmingham et al. (U.S. Pub. No. 2015/0229013 A1). Although the claims at issue are not identical, they are not patentbly distinct from each other because the limitations recited in claims 1, 8, 9, 13-18, and 28 are recited in the claims of the copending application all but the at least partial physical contact with the first and second electrodes and forming an at least partially planar device. However, Birmingham et al. teaches a conventional structure includes at least partial physical contact with the first and second electrodes and forming an at least partially planar device (see Fig. 3) and it would have been an obvious design choice. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-19, 27, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 50-65, and 68 of copending Application No. 16/582,535 in view of Birmingham et al. (U.S. Pub. No. 2015/0229013 A1). Although the claims at issue are not identical, they are not patentbly distinct from each other because the limitations recited in claims 1-19, 27, and 28 are recited in the claims of the copending application all but the at least partial physical contact with the first and second electrodes and forming an at least partially planar device. However, Birmingham et al. teaches a conventional structure includes at least partial physical contact with the first and second electrodes and forming an at least partially planar device (see Fig. 3) and it would have been an obvious design choice. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-7, 12, 19, 20, 28, 45, 46, 49, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the aperture" on line 5.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if "the aperture" recited on line 5 of claim 3 is referring to any of the “at least one aperture” recited on line 2 of claim 3, and if so which of the at least one aperture, or if "the aperture" recited on line 5 of claim 3 is referring to an entirely different aperture altogether. Dependent claims are rejected for dependency. 
Amending “the aperture” to “the at least one aperture” would overcome the rejections.
Claim 12 recites the limitation "the suspended nano-particles" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if "the suspended nano-particles" recited on line 1 of claim 12 is referring to any of the “plurality of nano-particles suspended in the dielectric medium” recited on line 1-2 of claim 11, and if so which of the plurality of nano-particles suspended in the dielectric medium, or if "the suspended nano-particles" recited on line 1 of claim 12 is referring to entirely different suspended nano-particles altogether. 
Amending “the suspended nano-particles” to “the plurality suspended nano-particles” would overcome the rejection.

Claim 19 recites the limitation "the at least partially planar energy harvesting device" on line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if "the at least partially planar energy harvesting device" recited on line 1-2 of claim 19 is referring to the “at least partially planar energy harvesting thermionic device” recited on line 12 of claim 1, or if "the at least partially planar energy harvesting device" recited on line 1-2 of claim 19 is referring to an entirely different at least partially planar energy harvesting device altogether. Dependent claims is rejected for dependency. 
Amending “at least partially planar energy harvesting device” to “at least partially planar energy harvesting thermionic device” would overcome the rejections. 
Claim 28 recites the limitation "the positioned first component and second electrode" on line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the aperture" on line 5.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if "the aperture" recited on line 5 of claim 45 is referring to any of the “at least one aperture” recited on line 2 of claim 45, and if so which of the at least one aperture, or if "the aperture" recited on line 5 of claim 45 is referring to an entirely different aperture altogether. Dependent claim is rejected for dependency. 
Amending “the aperture” to “the at least one aperture” would overcome the rejection.
Claim 50 recites the limitation "the suspended nano-particles" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if "the suspended nano-particles" recited on line 1 of claim 50 is referring to any of the “plurality of nano-particles suspended in the dielectric medium” recited on line 1-2 of claim 49, and if so which of the plurality of nano-particles suspended in the dielectric medium, or if "the suspended nano-particles" recited on line 1 of claim 50 is referring to entirely different suspended nano-particles altogether. 
Amending “the suspended nano-particles” to “the plurality suspended nano-particles” would overcome the rejection.
Claim 56 recites the limitation "the second electrodes" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Amending “the second electrodes” to “the second electrode” would overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-8, 12-15, 19, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birmingham et al. (U.S. Pub. No. 2015/0229013 A1).
With regard to claim 1, Birmingham et al. discloses an apparatus comprising: 
a first electrode having a first work function value (110, Fig. 2B and described in [0041] as “cathode 110 and anode 112 are each of a different material and have different work functions”); 
a second electrode positioned proximal to the first electrode, the second electrode having a second work function value, the second work function value being different from the first work function value (112 depicted in Fig. 2B as positioned proximal to the cited first electrode 110; see [0041] teaching “cathode 110 and anode 112 are each of a different material and have different work functions”); 
a separation material positioned between the first electrode and the second electrode (such as the material positioned between the cited first electrode 110 and the cited second electrode 112 depicted in Fig. 2B, including nanofluid 118 and insulator 114), the separation material comprising: 
a first surface in at least partial physical contact with the first electrode; and a second surface positioned opposite to the first surface, the second surface in at least partial physical contact with the second electrode (as depicted in Fig. 2B, the cited separation material includes a first surface, such as the most bottom surface of the cited separation material physically contacting the cited first electrode 110, and a second surface, such as the most top surface of the cited separation material physically contacting the cited second electrode 112); and 
the first electrode, the second electrode, and the separation material collectively defining an at least partially planar energy harvesting thermionic 
With regard to claim 3, Birmingham et al. discloses further comprising 
fluid in the separation material (120, Fig. 2B; see [0074] “water”), wherein the separation material further comprises 
at least one aperture extending from the first surface to the second surface (116, Fig. 2A), wherein 
the fluid is positioned in the at least one aperture to place the first electrode is in fluid communication with the second electrode through the aperture (see Fig. 2A-B).
With regard to claim 4, Birmingham et al. discloses wherein 
the separation material is a dielectric material (see [0040] teaching component 114 of the cited separation material as “an insulator 114” which is cited to read on the claimed “the separation material is a dielectric material” because it includes a dielectric material), the separation material further comprising 
a solid material, a permeable material, or a semi-permeable material (as depicted in Fig. 2A-B, the cited separator material at component 114 includes a solid material).
With regard to claim 5, Birmingham et al. discloses wherein 
the at least one aperture comprises an array of apertures (see [0058] teaching “gaps” which are cited to correspond to cited aperture 116, reading on the claimed array of apertures).
With regard to claim 7, Birmingham et al. discloses wherein the fluid comprises 
a nano-fluid received in the aperture (see Fig. 2B).
With regard to claim 8, Birmingham et al. discloses wherein
the separation material comprises a nano-fluid (see Fig. 2B depicting nano-fluid 118).
With regard to claims 13-15, Birmingham et al. discloses wherein the first electrode comprises at least two components, the at least two components comprising: 
a first material having a fourth work function value, the fourth work function value being greater than the first work function value; and a second material positioned proximal to the first material, wherein the first material is tungsten, and wherein the second material is cesium oxide (see Fig. 2A; see [0042] teaching 126 as tungsten and see [0042] teaching 128 as cesium oxide).
With regard to claim 19, Birmingham et al. discloses wherein 
the at least partially planar energy harvesting device has opposite first and second end areas, and wherein the apparatus further comprises a sealant applied to extend over at least a portion of the first end area and/or the second end area (such as depicted in Fig. 12 with sealant 168 extending over first left end area and second right end area).
With regard to claim 28, Birmingham et al. discloses an apparatus comprising: 
a first component comprising: a first electrode, the first electrode having a first work function value, the first electrode comprising a first surface and an oppositely disposed second surface (110 depicted in Fig. 2B as having a first top surface and an oppositely disposed second bottom surface and described in [0041] as “cathode 110 and anode 112 are each of a different material and have different work functions”); and 
a separation material having a first separation material surface and an oppositely disposed second separation material surface, the separation material positioned in at least partial communication with the first surface of the first electrode (such as the material positioned between the cited first electrode 110 and the cited second electrode 112 depicted in Fig. 2B, including nanofluid 118 and insulator 114, having a first bottom most separation material surface and an oppositely disposed second top most separation material surface; see Fig. 2B depicting the cited separation material positioned in at least partial communication with the cited first top surface of the cited first electrode 110); and 
a second electrode comprising a third surface and an oppositely disposed fourth surface, the third surface positioned proximal to the second separation material surface, the second electrode having a second work function value, the second work function value being different from the first work function value (112 depicted in Fig. 2B comprising a third bottom surface and an oppositely disposed fourth top surface and the third surface positioned proximal to the cited second top most separation material surface; see [0041] teaching “cathode 110 
the positioned first component and second electrode collectively forming an at least partially planar energy harvesting thermionic device (as depicted in Fig. 2B, the cited first electrode 110 and cited second electrode 112 collectively forming an at least partially planar energy harvesting thermionic device as the cited in Fig. 2B includes planar dimensions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2, 21-27, 44-47, 51, 52, and 54-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. (U.S. Pub. No. 2015/0229013 A1) in view of Seino et al. (U.S. Pub. No. 2011/0104546 A1).
With regard to claim 2, independent claim 1 is anticipated by Birmingham et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Birmingham et al. teaches a battery (see Title) but does not teach wherein at least the first electrode, the second electrode, and the separation material collectively form a wrapped composite layer having an outer surface, the outer surface comprising a planar surface area and an arcuate surface area.
However, Seino et al. teaches a battery (see Title) and teaches a first electrode 11, a second electrode 12, and a separation material 13 collectively form a wrapped composite layer having an outer surface, the outer surface comprising a planar surface area and an arcuate surface area (such as depicted in Fig. 1 and Fig. 2, the cited first electrode 11, cited second electrode 12, and cited separation material 13 collectively form a wrapped composite layer having an outer surface, the outer surface comprising a planar surface area and an arcuate surface area; also see [0113]). 
Seino et al. teaches the wrapped composite layer is received between films 17 (see [0031]) which can provide protection by preventing invasion of moisture, oxygen, and light and to improve the strength of the package member (see [0081]).
Thus, at the time of the invention, it would have obvious to a person having ordinary skill in the art to have utilized the battery as taught by Birmingham et al. as a 
With regard to claim 21, dependent claim 2 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Seino et al. discloses wherein
the planar surface area comprises first and second planar surface areas, wherein the arcuate surface area comprises first and second arcuate surface areas, and wherein at least the first and second planar surface areas and the first and second arcuate surface areas collectively establish a toroidal structure (see Fig. 1 depicting the cited planar surface area comprising first top and second bottom planar surface areas, the cited arcuate surface area comprising first left and second right arcuate surface areas, and the cited first and second planar surface areas and the cited first and second arcuate surface areas collectively establish a toroidal structure, or structure resembling a torus).
With regard to claim 22, dependent claim 21 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Seino et al. discloses wherein
the first planar surface area is defined by a first planar portion (top portion of battery 10 at cited first planar surface area, Fig. 1) and 
the second planar surface area is defined by a second planar portion (bottom portion of battery 10 at cited second planar surface area, Fig. 1); 
the first arcuate surface area is defined by a first semi-arcuate portion (left portion of battery 10 at cited first arcuate surface area, Fig. 1) and 
the second arcuate surface area is defined by a second semi-arcuate portion (left portion of battery 10 at cited first arcuate surface area, Fig. 1), 
the first and second semi-arcuate portions coupled to the first and second planar portions (Fig. 1); 
the first and second planar portions and the first and second semi-arcuate portions define an axial aperture (such as depicted in Fig. 1).
With regard to claim 23, dependent claim 22 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Seino et al. discloses further comprising
an electrically conductive member extending through the axial aperture (15 depicted in Fig. 1 as extending through the cited axial aperture).
With regard to claim 24, dependent claim 23 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Birmingham et al. discloses wherein
the first electrode or the second electrode is an emitter electrode and the other electrode is a collector electrode (see [0012] teaching anode 110, cited first electrode, as collector electrode; see [0053])
With regard to claim 25, dependent claim 24 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Birmingham et al., as modified by Seino et al. above, discloses wherein
the electrically conductive member is in electrical contact with the collector electrode (the cited collector electrode 110 of Birmingham et al., as modified by Seino et al. above, would provide for the cited electrically conductive member of Seino et al. in electrical contact with the cited collector electrode because Seino et al. depicts the cited electrically conductive member connected to both electrodes in Fig. 1).
With regard to claim 26, dependent claim 23 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Birmingham et al., as modified by Seino et al. above, discloses further comprising 
an external insulative casing extending about and in contact with the emitter electrode (the cited emitter electrode of Birmingham et al., as modified by Seino et al. above, would provide an insulative casing 16 of Seino et al. extending about and in electrical contact with the cited emitter electrode of Birmingham et al.).
With regard to claim 27, independent claim 1 is anticipated by Birmingham et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Birmingham et al. teaches a battery (see Title) but does not teach wherein an end of the first electrode, an end of the second electrode, or the end of the first and the end of the second electrodes is or are offset from a corresponding end of the separation material.
However, Seino et al. teaches a battery (see Title) and teaches a first electrode 11, a second electrode 12, and a separation material 13 collectively form a wrapped composite layer (such as depicted in Fig. 1 and Fig. 2, the cited first electrode 11, cited second electrode 12, and cited separation material 13 collectively form a wrapped 
Seino et al. teaches the wrapped composite layer is received between films 17 (see [0031]) which can provide protection by preventing invasion of moisture, oxygen, and light and to improve the strength of the package member (see [0081]).
Thus, at the time of the invention, it would have obvious to a person having ordinary skill in the art to have utilized the battery as taught by Birmingham et al. as a wrapped composite layer, as suggested by Seino et al. to be received between films 17, because it would have provided for protection by preventing invasion of moisture, oxygen, and light and to improve the strength of a package member.
With regard to claim 44, Birmingham et al. discloses an apparatus comprising: 
a first electrode having a first work function value (110, Fig. 2B and described in [0041] as “cathode 110 and anode 112 are each of a different material and have different work functions”); 
a second electrode positioned proximal to the first electrode, the second electrode having a second work function value, the second work function value being different from the first work function value (112 depicted in Fig. 2B as positioned proximal to the cited first electrode 110; see [0041] teaching “cathode 110 and anode 112 are each of a different material and have different work functions”); 
a separation material positioned between the first electrode and the second electrode (such as the material positioned between the cited first electrode 110 
a first surface in at least partial physical contact with the first electrode; and a second surface positioned opposite to the first surface, the second surface in at least partial physical contact with the second electrode; (as depicted in Fig. 2B, the cited separation material includes a first surface, such as the most bottom surface of the cited separation material physically contacting the cited first electrode 110, and a second surface, such as the most top surface of the cited separation material physically contacting the cited second electrode 112); and 
at least the first electrode, the second electrode, and the separation material collectively forming an energy harvesting thermionic device (as depicted in Fig. 2B, the cited first electrode 110, cited second electrode 112, and the cited separation material collectively defining an at least partially planar energy harvesting thermionic device as the cited in Fig. 2B includes planar dimensions). 

Birmingham et al. teaches a battery (see Title) but does not teach wherein at least the first electrode, the second electrode, and the separation material collectively form a wrapped composite layer having an outer surface, the outer surface comprising first and second planar surface areas and first and second arcuate surface areas.
However, Seino et al. teaches a battery (see Title) and teaches a first electrode 11, a second electrode 12, and a separation material 13 collectively form a wrapped composite layer having an outer surface, the outer surface comprising a planar surface area and an arcuate surface area (such as depicted in Fig. 1 and Fig. 2, the cited first [0113]). 
Seino et al. discloses the planar surface area comprises first and second planar surface areas, wherein the arcuate surface area comprises first and second arcuate surface areas, and wherein at least the first and second planar surface areas and the first and second arcuate surface areas collectively establish a toroidal structure (see Fig. 1 depicting the cited planar surface area comprising first top and second bottom planar surface areas, the cited arcuate surface area comprising first left and second right arcuate surface areas, and the cited first and second planar surface areas and the cited first and second arcuate surface areas collectively establish a toroidal structure, or structure resembling a torus).
Seino et al. teaches the wrapped composite layer is received between films 17 (see [0031]) which can provide protection by preventing invasion of moisture, oxygen, and light and to improve the strength of the package member (see [0081]).
Thus, at the time of the invention, it would have obvious to a person having ordinary skill in the art to have utilized the battery as taught by Birmingham et al. as a wrapped composite layer, as suggested by Seino et al. to be received between films 17, because it would have provided for protection by preventing invasion of moisture, oxygen, and light and to improve the strength of a package member.
With respect to claim 45, independent claim 44 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Birmingham et al. discloses further comprising 
fluid in the separation material (120, Fig. 2B; see [0074] “water”), wherein the separation material further comprises 
at least one aperture extending from the first surface to the second surface (116, Fig. 2A), wherein 
the fluid is positioned in the at least one aperture to place the first electrode is in fluid communication with the second electrode through the aperture (see Fig. 2A-B).
With regard to claim 46, dependent claim 45 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Birmingham et al. discloses wherein the fluid comprises 
a nano-fluid received in the aperture (see Fig. 2B).
With regard to claim 47, independent claim 44 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Birmingham et al. discloses wherein
the separation material comprises a nano-fluid (see Fig. 2B depicting nano-fluid 118).
With regard to claim 51, independent claim 44 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Birmingham et al. discloses the first electrode comprises at least two components, the at least two components comprising: 
a first material having a fourth work function value, the fourth work function value being greater than the first work function value; and a second [0042] teaching 126 as tungsten and see [0042] teaching 128 as cesium oxide).
With regard to claim 52, independent claim 44 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Birmingham et al. discloses wherein
the apparatus has opposite first and second end areas, and wherein the apparatus further comprises a sealant applied to extend over at least a portion of the first end area and/or the second end area (such as depicted in Fig. 12 with sealant 168 extending over first left end area and second right end area).
With regard to claim 54, independent claim 44 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Seino et al. discloses wherein
the first and second arcuate surface areas are each semi-arcuate and coupled to the first and second planar surface areas to define an axial aperture (such as depicted in Fig. 1).
With regard to claim 55, dependent claim 54 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Seino et al. discloses further comprising
an electrically conductive member extending through the axial aperture (15 depicted in Fig. 1 as extending through the cited axial aperture).
With regard to claim 56, dependent claim 55 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Birmingham et al., as modified by Seino et al. above, discloses
the electrically conductive member is in electrical contact with the second/collector electrode (the cited collector electrode 110 of Birmingham et al., as modified by Seino et al. above, would provide for the cited electrically conductive member of Seino et al. in electrical contact with the cited collector electrode because Seino et al. depicts the cited electrically conductive member connected to both electrodes in Fig. 1)
With regard to claim 57, dependent claim 54 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Birmingham et al., as modified by Seino et al. above, discloses
an external insulative casing extending about and in contact with the first/emitter electrode (the cited emitter electrode of Birmingham et al., as modified by Seino et al. above, would provide an insulative casing 16 of Seino et al. extending about and in electrical contact with the cited emitter electrode of Birmingham et al.).
With regard to claim 58, independent claim 44 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above. Seino et al. discloses wherein
an end of the first electrode offset from a corresponding end of the separation material (see Fig. 2). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. (U.S. Pub. No. 2015/0229013 A1) in view of Kumar et al. (U.S. Pub. No. 2005/0016575 A1).
With regard to claim 5, dependent claim 4 is anticipated by Birmingham et al. under 35 U.S.C. 102(a)(1) as discussed above. 

However, Kumar et al. teaches an apparatus (see Title) and teaches spacers can be made from silica or alumina (see [0036]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silica or alumina material of Kumar et al. for the material of component 114 of Birmingham et al. because the selection of a known material based on its suitability for its intended use, in the instant case a spacer material between two electrodes in a thermo-device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 9-12 and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. (U.S. Pub. No. 2015/0229013 A1) in view of Christensen et al. (U.S. Pub. No. 2019/0214675 A1).
With regard to claims 9, 10, and 48, dependent claims 8 and 47 are anticipated by Birmingham et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Birmingham et al. teaches wherein the nano-fluid comprises an electrolyte, water, but does not teach the claimed dielectric medium of an alcohol, ketone, ether, glycol, olefin, or alkane. 
However, Christensen et al. teaches an apparatus (see Title) and teaches an electrolyte can include water or an alcohol (see claim 9).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the alcohol material of Christensen et al. for the material of the electrolyte in the apparatus of Birmingham et al. because the selection of a 
With regard to claims 11 and 49, dependent claims 9 and 48 are obvious over Birmingham et al. in view of Christensen et al. under 35 U.S.C. 103 as discussed above. Birmingham et al., as modified to include the specific dielectric medium of Christensen et al. above, discloses wherein
the nano-fluid further comprises a plurality of nano-particles suspended in the dielectric medium (see Birmingham et al. at Fig. 2B, 112). 

Birmingham et al., as modified to include the specific dielectric medium of Christensen et al. above, does not teach the plurality of nano-particles have a third work function value greater than the first and second work function values.
However, the third work function value being greater than the first is one in a finite number of immediately recognizable options, finite options only being equal, greater, or less, within the technical grasp of a skilled artesian. 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have tried having the third work function value being greater than the first work function value as it is one in a finite number of options (see MPEP 2143 E).
The third work function value being greater than the second is one in a finite number of immediately recognizable options, finite options only being equal, greater, or less, within the technical grasp of a skilled artesian. 

With regard to claims 12 and 50, dependent claims 11 and 49 are obvious over Birmingham et al. in view of Christensen et al. under 35 U.S.C. 103 as discussed above. Birmingham et al. discloses wherein
 the suspended nano-particles comprise a conductive material with an alkanethiol coating (see [0058]).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. (U.S. Pub. No. 2015/0229013 A1) in view of Landa (U.S. Pub. No. 2011/0148248 A1) and Holmlid et al. (U.S. Patent No. 5,578,886).
With regard to claims 16-18, dependent claim 13 is anticipated by Birmingham et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Birmingham et al. teaches the cathode having two components but does not also teach the platinum anode as having the claimed at least two components.
However, Lanada teaches an apparatus (see Title) and teaches gold as an alternative to platinum (see [0148] and [0167]).
Thus, it would have been obvious to a person having ordinary skill in the art to have selected the gold material of Lanada for the platinum material of Birmingham et al. because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the collector of Birmingham et al., as modified by Lanada above, to include the cesium oxide coating of Holmlid et al. because the combination of elements known in the prior art supports a prima facie obviousness determination (see MPEP 2143 A).
Birmingham et al., as modified by Lanada and Holmlid et al. above, teaches the third and fourth materials with work function values as they correspond to gold and cesium oxide.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. (U.S. Pub. No. 2015/0229013 A1) in view of Park et al. (U.S. Pub. No. 2017/0155098 A1).
With regard to claim 20, dependent claim 19 is anticipated by Birmingham et al. under 35 U.S.C. 102(a)(1) as discussed above.
Birmingham et al. does not teach wherein the sealant comprises Sb.
However, Park et al. discloses an apparatus (see Title) and discloses a sealing portion can be made of Sb (see [0007]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the Sb material of Park et al. for the sealant material of Birmingham et al. because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. (U.S. Pub. No. 2015/0229013 A1) in view of Seino et al. (U.S. Pub. No. 2011/0104546 A1) as applied to claims 2, 21-27, 44-47, 51, 52, and 54-58 above, and in further view of Park et al. (U.S. Pub. No. 2017/0155098 A1).
With regard to claim 20, dependent claim 52 is obvious over Birmingham et al. in view of Seino et al. under 35 U.S.C. 103 as discussed above.
Birmingham et al. does not teach wherein the sealant comprises Sb.
However, Park et al. discloses an apparatus (see Title) and discloses a sealing portion can be made of Sb (see [0007]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the Sb material of Park et al. for the sealant material of Birmingham et al. because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        June 4, 2021